99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Keith B. HAWKINS, Plaintiff--Appellant,v.NORFOLK POLICE DEPARTMENT;  Sammy Hodges;  E.G. Baynon;Marvin High, Defendants--Appellees.
No. 96-6951.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 8, 1996.Decided Oct. 22, 1996.

Keith B. Hawkins, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Keith B. Hawkins appeals the district court's order dismissing his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Hawkins v. Norfolk Police Dep't, No. CA-96-681-AM (E.D.Va. May 17, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED